Almand, Justice.
Samuel Libman, the plaintiff in error, filed his suit for divorce against Goldie Krys Libman on grounds of cruelty. The defendant filed an answer and cross-petition, charging cruelty and asking permanent alimony. The issue came on for trial before'Hon. Stonewall Dyer after both parties had waived a jury trial. The trial judge rendered a judgment granting the defendant a divorce on her cross-petition and granted her $15 per week in permanent alimony. Mr. Libman’s amended motion for a new trial was denied, and to this judgment he excepts. Held:
The general grounds of the motion for a new trial have been expressly waived, and the only question before this court is whether or not, under the evidence, the award of $15 per week in permanent alimony was excessive. Under the evidence the trial judge was authorized to find that the plaintiff in error was able to pay the amount of alimony awarded, and therefore he did not abuse his discretion in denying the motion for a new trial on this ground.

Judgment affirmed.


All the Justices concur.

Leon. S'. Rosen, Frank A. Bowers, for plaintiff in error.
L. Dl.Bums, Jr., contra.